Citation Nr: 0925110	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-20 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
deep vein thrombosis (DVT) of the right leg.


(The claims regarding whether overpayment of disability 
compensation benefits for arthritis of the lumbar spine in 
the calculated amount of $524.00, was validly created, and 
entitlement to waiver of recovery of such overpayment, are 
addressed in a separate decision under the same docket 
number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to July 
1972 and from April 1978 to June 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.  The RO, in pertinent part, 
awarded a 30 percent rating for right leg DVT from July 1994.  

In a January 2003 rating decision, the RO awarded individual 
unemployability and an increased 60 percent rating for right 
leg DVT retroactive to the original grant of service 
connection.  The RO indicated that the decision resolved the 
claim for a higher rating for right leg DVT because 
individual unemployability represented a total evaluation for 
DVT; however, under 38 C.F.R. § 4.104, Diagnostic Code 7121, 
a maximum schedular 100 percent rating is available for DVT.  
As a claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation in a claim for 
increased rating, the Veteran's claim remains in controversy 
as less than the maximum benefit available was awarded.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

As noted in the Introduction, an appeal for an initial rating 
in excess of 60 percent for right leg DVT remains pending, 
and further development is needed to assess the current 
severity of the right leg DVT, to include affording the 
Veteran a VA examination.  The last VA examination of record 
is dated in June 2002.  

The Board finds that the June 2002 VA examination is 
inadequate for evaluating the Veteran's current level of 
impairment with respect to his right leg DVT as it is over 
seven years old.  Thus, a re-examination is necessary to 
ascertain the current level of disability.  

In addition, the last VA outpatient treatment records 
associated with the claims folder are dated in 2004.  Ongoing 
medical records pertinent to the issue should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

In light of the foregoing, the issue of an initial rating in 
excess of 60 percent for deep vein thrombosis (DVT) of the 
right leg is hereby REMANDED to the RO for the following 
actions:

1.  The RO/AMC should contact the Veteran 
and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for right leg DVT since July 
1994 (effective date of service 
connection).  The RO should request that 
the Veteran complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence relating 
to such treatment.  The RO/AMC should 
attempt to obtain copies of all pertinent 
records outstanding.  Specifically, the 
RO/AMC should seek to obtain treatment 
records of the Veteran from the Spokane 
VA Medical Center (VAMC) dated after 
October 2004.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
All requests for records and their 
responses should be clearly delineated in 
the claims folder.

2.  Once the development above has been 
completed, the RO/AMC should make 
arrangements for a VA examination for 
right leg deep vein thrombosis.  Send the 
relevant documents in the claims folder 
to the examiner for review.  Please ask 
the examiner to clearly document review 
of the claims folder in his/her 
examination report.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO/AMC should readjudicate the claim for 
an initial rating in excess of 60 percent 
for right leg DVT, to include whether 
"staged" ratings are warranted.  See 
Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).  If any benefit sought on 
appeal remains denied, the RO/AMC must 
furnish to the Veteran an appropriate 
supplemental statement of the case and 
afford an appropriate time period for 
response before the claims file is 
returned to the Board.

The purpose of this remand is to assist the Veteran with the 
development of his initial rating claim on appeal.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2008).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

